Citation Nr: 0123764	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery by-pass grafting.

3.  Entitlement to service connection for postoperative 
residuals of a partial resection of the left lung secondary 
to a benign tumor.


REPRESENTATION

Appellant represented by:	Gerard A. Plourde, Attorney at 
law


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 5, 1943, to December 20, 1945. He served in the 
European Theater of Operations and was awarded the Combat 
Infantryman Badge, among other decorations.   

On April 20, 2000, the Board of Veterans' Appeals (the Board) 
issued a decision which denied the three claims listed on the 
title page of this decision on the basis that each was not 
well grounded.  The veteran then filed a motion for 
reconsideration of the Board's decision.  Following denial of 
the motion for reconsideration in August 2000, he appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  On March 29, 2001, pursuant 
to an unopposed motion of the Secretary of Veteran Affairs, 
the Court vacated the Board's decision and remanded the case 
to the Board.   

Other issues

A review of the record shows that the veteran has raised the 
additional issues of service connection for arthritis of the 
spine and for hypertension due to incurrence or aggravation 
of those conditions during his period of active service.  
Those matters are referred to the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (the RO) 
for appropriate action.


REMAND

The veteran  is seeking service connection for diabetes 
mellitus, coronary artery disease and postoperative residuals 
of a partial resection of the left lung secondary to a benign 
tumor.  He contends, in essence, that these disabilities are 
each the result of shock, tension, stress or aggravation 
incurred or aggravated while serving on active duty in combat 
during World War II.  


As previously noted, the veteran's claims of entitlement to 
service connection for diabetes mellitus, coronary artery 
disease and postoperative residuals of a partial resection of 
the left lung secondary to a benign tumor were denied by the 
RO, appealed to the Board and denied as not being well-
grounded by the Board's decision of April 20, 2000.  The 
veteran appealed the Board's decision to the Court.    
In March 2001, the Secretary of Veterans Affairs, through 
counsel, filed a motion with the Court to remand the matter.  
In essence, the Secretary contended that a remand was 
necessary due to the recent passage of the Veterans Claims 
Assistance Act of 2000(the VCAA), Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, __ (2000), citing, in particular, 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The motion 
was unopposed.  In an order dated March 29, 2001, the Court 
vacated the Board's decision and remanded this case for 
further proceedings.

 In July 2001, the Board contacted the veteran's attorney and 
provided an opportunity to present additional evidence and 
argument.  The veteran's attorney submitted additional 
argument in a letter to the Board dated August 27, 2001.   
It is essentially contended by and on behalf of the veteran 
that because the veteran's claims were denied by the Board 
under the now-obsolete standard of well groundedness, a 
remand to the RO is necessary for readjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993), which was not cited 
by the veteran's attorney.

It is further contended in essence that, pursuant to the 
provisions of the VCAA, VA must afford the veteran 
appropriate notice and obtain a medical examination and nexus 
opinion, or explain why no reasonable possibility exists that 
such assistance would aid in substantiating his claims. In 
addition, it is contended that the veteran must be informed 
of the types of evidence which would assist in substantiating 
his claims, including lay or "buddy" statements, 
allegations of continuity by the veteran, or evidence of the 
current severity of any disability at issue.  


Factual background

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnoses of coronary 
artery disease, arteriosclerosis, cardiovascular-renal 
disease, including hypertension or organic heart disease, 
respiratory or pulmonary disease, or diabetes mellitus or 
elevated sugar levels on urinalysis.  His service separation 
examination, conducted in December 1945, shows that the 
veteran denied any in-service injuries, hospitalizations, 
operations, or aggravation of preexisting disorder, and that 
he had no current complaints.  His service separation 
examination disclosed that his cardiovascular system was 
normal and blood pressure was 130/90, his lungs were normal 
and chest X-ray was negative, his mental status was normal, 
and urinalysis was negative for sugar. 

The current evidence of record is silent for complaint, 
treatment, findings, or diagnoses of coronary artery disease, 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension or organic heart disease, respiratory or 
pulmonary disease, or of diabetes mellitus or elevated sugar 
levels for a number of years after he left military service.  
The veteran's original claim for VA disability compensation 
benefits (VA Form 526), received in September 1949, sought 
service connection for a left arm condition, diagnosed as 
scalenus anticus syndrome, but made no mention of a 
cardiovascular, respiratory or pulmonary disability, or of 
diabetes mellitus or elevated blood sugar levels.  A report 
of VA general medical examination in October 1949 disclosed 
no cardiovascular, respiratory or pulmonary complaints, and 
his cardiovascular system was normal, without arrhythmia or 
varicose veins, blood pressure was 140/90; his respiratory 
system was normal, and there were no clinical findings of 
diabetes mellitus or elevated sugar levels.  Reports from the 
veteran's private physicians dated in December 1949, October 
1951 and May 1953 report no complaint, complaint, treatment, 
findings, or diagnoses of coronary artery disease, 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension or organic heart disease, respiratory or 
pulmonary disease, or diabetes mellitus or elevated sugar 
levels on urinalysis, and there were no clinical findings of 
shock, stress, tension, or aggravation of any preexisting 
disorder.  

The veteran's initial application for a VA non service-
connected disability pension benefits (VA Form 21-526) was 
received at the RO in July 1997.  He submitted private 
medical evidence showing that he experienced the onset of 
diabetes mellitus in May 1954; that he underwent a left 
lobectomy in 1967; that he sustained severe back and chest 
wall injuries in a September 1975 motor vehicle accident, 
with subsequent thoracotomy and pneumonectomy due to an 
abscess from benign bronchialadema; that he underwent cardiac 
catheterization in October 1995 following admission to 
CentraState Medical Center for acute pulmonary edema; and 
that he underwent three-vessel bypass surgery for left main 
and multi-vessel coronary artery disease at Jersey Shore 
Medical Center in October 1996.  No treatment or hospital 
records were provided.  His claim for VA non service-
connected disability pension benefits was denied in August 
1997 due to excessive income, including both Social Security 
Administration benefits and Civil Service retirement 
benefits.  

The veteran subsequently requested VA disability compensation 
benefits for the above-cited disabilities.  The veteran dated 
the onset of his diabetes mellitus to May 25, 1954; stated 
that he had lung surgery in 1965; and that he had a triple 
coronary artery by-pass in October 1995, at age 81.  

By RO letter of November 20, 1997, the veteran was asked to 
complete and submit medical record release authorizations (VA 
Forms 21-4142) showing the dates and places of treatment for 
all claimed disabilities since his discharge from service.  
The veteran returned the uncompleted forms with a response 
that he had already provided all important and pertinent 
documentation.

Reasons for remand

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

Regulations to implement the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday,  14 Vet. App. at 284 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the instant appeal, the veteran and his former accredited 
service organization representative were notified by RO 
letter of November 20, 1997 that additional information was 
needed to process his claim for service-connected disability 
compensation, and asked that he submit medical record release 
authorizations (VA Forms 21-4142) showing the dates and 
places of treatment for all claimed disabilities since 
service discharge.  He was further informed that, although 
the RO would assist him in getting those reports, it was the 
veteran's responsibility to insure that they were sent.  The 
veteran declined to complete and submit the requested medical 
record release authorizations, asserting that he had already 
provided all important and pertinent documentation.  

The Board believes that additional evidence is needed in 
order to evaluate his claims, including copies of all 
clinical records pertaining to treatment of the veteran by 
any physician or health care facility for any disability 
currently at issue.  On remand, the RO should again ask the 
veteran to complete and submit medical record release 
authorizations (VA Forms 21-4142) showing the complete names, 
addresses, dates and places of treatment for all claimed 
disabilities since service discharge.  That letter should 
further notify the veteran that failure to provide the 
requested information and authorizations may adversely affect 
the outcome of his claims.  

Although it believes that the veteran should be afforded an 
additional opportunity to provide further information 
relative to the claimed disabilities, the Board cautions the 
veteran concerning his own responsibility to cooperate with 
VA in this matter. The Court has held that "[t]he duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board does not believe that this 
precedent has been altered in any way by the passage of the 
VCAA.

After obtaining additional medical evidence, the RO should 
request a review of the entire medical record by a physician.  
Should the reviewing physician deem it to be necessary, a 
physical examination of the veteran with appropriate 
diagnostic testing should be completed.  The reviewing 
physician should express an opinion as to whether it is at 
least as likely as not that any current diabetes mellitus, 
coronary artery disease, organic heart disease, or 
respiratory and pulmonary disorders were caused or worsened 
during the veteran's period of active service.  All opinions 
must be supported by a complete rationale, with specific 
citation of medical evidence or authority.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Such evidence may include competent lay or medical 
evidence which establishes incurrence or aggravation of any 
of the disabilities at issue during active service or within 
any applicable presumptive period following service 
separation; competent lay or medical evidence showing 
continuity of symptomatology after service; and/or competent 
medical evidence or opinion establishing a nexus between the 
claimed disabilities and the veteran's service.
  
The case is therefore remanded for the following actions:

1.  The RO should contact the veteran 
through his attorney and request that the 
veteran identify all health care 
providers or medical facilities providing 
treatment for any of the disabilities 
currently at issue.  With any necessary 
medical record release authorizations 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In particular, 
all clinical records pertinent to the 
veteran's treatment by physicians or 
health care facilities listed in the 
attachment to his application of July 23, 
1967 and his letter of October 18, 1997 
should be obtained.  Further, the RO 
should obtain copies of all clinical 
records pertaining to treatment of the 
veteran for a lung disease in 1965-1966; 
for back and chest injuries following a 
motor vehicle accident in September 1975; 
all clinical records and hospital 
summaries of the veteran's October 1995 
admission to CentraState Medical Center 
for acute pulmonary edema, and his three-
vessel bypass surgery at Jersey Shore 
Medical Center on October 26, 1995; and 
all clinical records pertaining to 
treatment of the veteran at the VAMC in 
Newark, New Jersey.  The RO should also 
obtain all medical records submitted to 
and/or obtained by the federal agencies 
in awarding Social Security and/or Civil 
Service disability benefits to the 
veteran, to include any medical records 
submitted by the veteran in support of 
his claim for Civil Service disability 
retirement in August 1978.  Any such 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.    

2.  Upon completion of the above 
development, the RO should request a 
review of the veteran's medical records 
by a VA physician.  If deemed to be 
necessary by the reviewing physician, a 
physical examination of the veteran 
should after be completed.  The reviewing 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed disabilities 
are related to his military service.  The 
opinion must be supported by a complete 
rationale.  A report of the above must be 
generated and associated with the 
veteran's VA claims folder. 

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 114 Stat. 
2096 [codified as amended at  38 U.S.C.A. 
§ 5100, et seq. (West Supp. 2001)] and its 
implementing regulations is completed.  
The RO should then readjudicate the issues 
on appeal, applying all appropriate law 
and regulations.  

If the benefits sought on appeal remain denied, the veteran 
and his attorney should be provided a supplemental statement 
of the case.  That supplemental statement of the case must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

